ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent commingled client funds with his own by maintaining an excessive amount of personal funds in his client trust account, ostensibly so that the clients would be protected from “accounting errors” and allowed his client trust account to fall below an appropriate amount. Prior to filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline which stipulated to the following mitigation factors: absence of a prior disciplinary record, absence of a dishonest or selfish motive, cooperative attitude toward the disciplinary proceeding, character and reputation, and remorse. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Glenn Edward Diaz, Louisiana Bar Roll number 4925, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall be placed on probation for a period of two years, subject to the conditions set forth in the Petition for Consent Discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance *964with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
TRAYLOR, J., recused.